Citation Nr: 0805688	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  04-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbosacral strain with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome of the wrists.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1972, and from January 1991 to April 1991, with 
various other verified and unverified periods of active duty 
for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claims.

The veteran testified at a hearing in December 2007 before 
the undersigned Veterans Law Judge.  The veteran provided 
additional documentary evidence following the hearing.  Such 
evidence was accompanied by a waiver of agency of original 
jurisdiction (AOJ) consideration.  Therefore, appellate 
review may proceed.  See 38 C.F.R. § 20.1304 (2007).

The appeals for higher initial ratings for a back disability 
and a left knee disability, and for service connection for a 
right knee disability, are REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDING OF FACT

Bilateral carpal tunnel syndrome of the wrists was not shown 
in service or within a year after active service and is not 
shown to be related to service or an event of service origin.
CONCLUSION OF LAW

Bilateral carpal tunnel syndrome of the wrists was not 
incurred in service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the AOJ.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also told that it was 
his responsibility to submit any evidence not in the 
possession of the Federal government.  In essence, he was 
asked to submit evidence and/or information in her or his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The veteran received notice regarding 
disability evaluations and effective dates in November 2006.  
Although this was subsequent to final adjudication of the 
claim, the Board finds the veteran was not prejudiced 
thereby, as service connection is denied herein.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  VA has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
the veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the veteran 
submitted private treatment records, and the veteran was 
provided an opportunity to set forth his or her contentions 
during the hearing before the undersigned Veterans Law Judge.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Although the veteran was not afforded a VA 
examination for carpal tunnel syndrome, the Board finds that 
no examination is needed, as there is no evidence of an in-
service event or injury which caused the disorder.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the veteran and the duty 
to assist the veteran are met.

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In order for a claim to be granted, 
there must be competent evidence of current disability; of 
incurrence or aggravation of a disease or injury in service; 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom., Epps v. 
West, 18 S. Ct. 2348 (1998), Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.


A review of the veteran's service medical records shows no 
complaints or findings regarding either wrist.  A single 
notation, in a medical evaluation associated with a January 
2002 Member Utilization Questionnaire, indicates that the 
veteran reported to the examiner that he had seen a civilian 
orthopedist for problems associated with the right wrist.  
This information points to other records in the file that 
show the veteran say a civilian orthopedist who diagnosed 
carpal tunnel syndrome of the right wrist.  This evidence 
does not associate the diagnosis with service.  More recent 
evidence shows that the veteran carries a current diagnosis 
of severe bilateral carpal tunnel syndrome.  

The veteran testified that the symptoms of carpal tunnel 
syndrome began in service, but that he did not feel 
comfortable complaining or seeking medical attention.  The 
veteran is certainly competent to testify as to his own 
symptoms; however, his testimony alone, without the support 
of a medical opinion as to diagnosis and causation, is not 
sufficient evidence to grant his claim.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994), Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Additionally, his statement that he did 
not feel comfortable complaining of his symptoms in service 
appears incredible.  His service medical records show that he 
complained of other physical problems as they occurred in 
service, and it seems likely from these other entries that he 
would have complained about his wrist trouble.  Additionally, 
the file contains no medical evidence that suggests a medical 
nexus between the veteran's current carpal tunnel syndrome 
and symptoms he experienced in service.  The private medical 
records associated with the claims folder only show treatment 
and the current level of disability.  Additionally, the fact 
that the service medical records contain no evidence of 
complaints of or treatment for any wrist pain, and the 
veteran's upper extremities are noted to be normal on 
discharge from service weighs heavily against the veteran's 
claim.

The earliest evidence of a diagnosis of carpal tunnel 
syndrome is dated in 2001.  At that time, the veteran was 
diagnosed with carpal tunnel syndrome of his right wrist.  
This is ten years after the veteran's last period of active 
duty.  The Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in chronic disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  The lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
carpal tunnel syndrome is itself evidence which tends to show 
that carpal tunnel syndrome did not have its onset in service 
or for many years thereafter.

The Board has considered the veteran's statements regarding 
his current carpal tunnel syndrome and the difficulties it 
causes.  In view of the fact that the veteran's upper 
extremities were noted to be normal at discharge from service 
and that the veteran did not seek treatment for any wrist 
problems until ten years after service, the Board concludes 
that any wrist pain the veteran may have experienced in 
service was no more than acute and transitory.  See Buchanon 
v. Nicholson, 451 F.3d 1331 (2006) (the Board may weigh the 
lack of contemporaneous medical records against a veteran's 
lay evidence, but that the lack of such records does not 
render lay evidence not credible).

The preponderance of the evidence is against the veteran's 
appeal for service connection.  Because the evidence is not 
in equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable to warrant a 
more favorable result.  Therefore, the appeal cannot be 
granted.


ORDER

The appeal for service connection for bilateral carpal tunnel 
syndrome of the wrists is denied.


REMAND

The veteran has not received proper notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  In January 2002, the 
veteran received notice that he needed to submit new and 
material evidence in his left knee claim, although it was 
still a new claim.  He also received notice regarding service 
connection for his back.  In November 2006, the veteran was 
informed that he should submit evidence regarding the nature, 
severity, and duration of his disabilities, and their impact 
on his employment.  Significantly, however, in Vazquez-Flores 
v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008), the 
Court established significant new requirements with respect 
to the content of the duty-to-assist notice which must be 
provided to a veteran who is seeking a higher rating.

With respect to increased rating claims, the Court found 
that, at a minimum, a 38 U.S.C. § 5103(a) notice requires 
that the Secretary notify the veteran that, to substantiate 
such a claim:
(1) the veteran must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life;  
(2) if the Diagnostic Code (DC) under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran;
(3) the veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and
(4) the notice must also provide examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.
        
In that case, the Court found that the VCAA notice that was 
provided to the veteran was inadequate.  VA only advised the 
veteran to submit evidence that shows that his disability had 
"gotten worse."  The Court found that the notice provided 
was inadequate due to the confusing nature of the two 
notices, and the failure to explain that evidence is required 
to demonstrate the worsening of the service-connected 
condition and the effect of that worsening on the veteran's 
occupational and daily life, or to provide, at least in 
general terms, the criteria beyond the effect of the 
worsening of the disability upon the occupational and daily 
life that is necessary to be awarded the higher disability 
rating for the condition.

Accordingly, adequate section 5103(a) notice for the 
veteran's increased-compensation claims should have included, 
at a minimum, notification that he must either provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating the worsening of the disability and the effect 
of that worsening on his employment and daily life.  
Additionally, because at least some of the higher disability 
ratings authorized under the DC (and referenced DCs) under 
which his disabilities are rated are based on specific 
criteria beyond the obvious effect of the worsening of the 
disability and its effect upon his employment and daily life, 
the Secretary should have notified the veteran, at least in 
general terms, of the information and evidence necessary to 
establish these more specific criteria.

Applying these principles to the present case, the Board 
finds that veteran was previously provided a VCAA 
notification letter, but it did not meet the requirements set 
forth in Vazquez-Flores v. Peake.  In fact, the letters in 
the present case contained virtually the same information 
which was found inadequate in Vazquez-Flores v. Peake.

The veteran' claim for a right knee disability was denied by 
the Board in August 1973.  Accordingly, the Board has 
restyled the issue on the title page of this decision.  Since 
the time the veteran filed his appeal, a decision by the 
United States Court of Appeals for Veterans Claims 
established enhanced notice requirements for claims requiring 
new and material evidence. Pursuant to Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), an appellant 
attempting to reopen a previously adjudicated claim must now 
be notified of the elements of his claim, and of the precise 
definitions of "new" and "material" evidence and what 
evidence would be necessary to reopen the claim, depending 
upon the basis of any previous denial of the claim.

A remand is required to correct these deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  Additional VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must be provided to the 
veteran, including a description of the 
provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the veteran's 
responsibilities and VA's 
responsibilities in developing the 
evidence, including what evidence the 
veteran is responsible to obtain and 
what evidence VA will obtain, and a 
request that the veteran provide any 
evidence in his possession that 
pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1). 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002 & Supp. 2007).

The notice letter must explain that 
evidence is required to demonstrate the 
worsening of the service-connected 
condition and the effect of that 
worsening on the veteran's occupational 
and daily life, or to provide, at least 
in general terms, the criteria beyond the 
effect of the worsening of the disability 
upon the occupational and daily life that 
is necessary to be awarded the higher 
disability rating for the condition (such 
as a specific measurement or test 
result).  The veteran should then be 
afforded an appropriate period of time to 
respond.  VA should attempt to obtain any 
additional evidence identified by the 
veteran.

2. Provide the veteran with proper 
notice, under Kent v. Nicholson, 20 Vet. 
App. 1 (2006), of the appropriate and 
complete definitions of new and material 
evidence, and of the unique character of 
the evidence required to reopen his 
previously adjudicated claim. 

3.  The veteran should be afforded the 
opportunity to identify any additional 
relevant evidence which is not yet of 
record.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


